I wish to convey my
congratulations to Ambassador Insanally on his election as
President of the General Assembly at its forty-eighth session.
I wish him luck and success in his high office.
Let me also thank the President of the previous General
Assembly session, Mr. Stoyan Ganev, for his effective
guidance of its deliberations.
I would also like to express my profound appreciation
to His Excellency Mr. Boutros Boutros-Ghali, Secretary-
General of the United Nations, for all his dynamic work in
leading this organization.
A year has passed since I last had the honour to address
the Assembly. As the last Minister of Foreign Affairs of the
common State of Czechs and Slovaks, I asked
representatives at the forty-seventh session for their
understanding and support for the process of transformation
taking place at that time in the Czech and Slovak Federal
Republic, and I reiterated the desire of the new successor
States to be admitted to the international community of
sovereign States on an equal basis.
In addition to its membership in the United Nations, the
Slovak Republic today is a member of 53 international
organizations, including United Nations specialized agencies,
the Council of Europe and the Conference on Security and
10 General Assembly - Forty-eighth session
Cooperation in Europe (CSCE). We declared our interest in
the fastest possible integration, together with other countries
of the Visegrad Four, in such effective Euro-Atlantic
political, security and economic organizations as the
European Community, the North Atlantic Treaty
Organization (NATO) and the Western European Union.
Slovakia is building its statehood on civic principles
based on respect for individual rights. The objective of the
Slovak Republic as a multi-ethnic State is to create a
functioning system of ethnic coexistence and guarantees of
equal rights and opportunities for all.
The President returned to the Chair.
The tragedies of Bosnia and Herzegovina and of
Georgia alert us to inconsiderate and irresponsible attempts
to gain political capital from nationalistic sentiments. We
are against steps, regardless of their motivation, that would
ultimately lead to the creation of ethnically pure territories
and States and that would question or endanger the peaceful
coexistence of populations of different ethnic origins. We
apply the existing international norms regulating such
peaceful coexistence and we favour their further elaboration.
We support the idea of adopting a generally binding
document on the rights of persons belonging to national,
ethnic and other minorities in the United Nations, the CSCE
and the Council of Europe. We are convinced that such a
document must equally respect the territorial integrity of
States and the principle of inviolability of existing borders.
Our economic policy aims to build a balanced and
prosperous economy based on market principles. Thus far
the reform measures have not brought the expected
economic revival. The economic difficulties are aggravated
by various internal and external factors, among others the
conversion of the armaments industry. The 1990 decision on
a far-reaching conversion led to the reduction of Slovakia’s
military production to an unprecedented 9 per cent of the
1989 level. This political decision to close a whole major
branch of Slovak industry without the necessary preparation
for a real conversion, though highly moral, did not take into
account its economic and social consequences.
If we are to attain the necessary economic growth, we
need access to the markets of developed nations, something
which is increasingly complicated - all the more so because
of the economic recession. We are convinced that
protectionism is not a solution. We hope that negotiations
on the further liberalization of world trade will be successful,
in particular the negotiations of the current Uruguay Round
of the General Agreement on Tariffs and Trade.
We also feel encouraged by clear expressions of a
political will to reform and remove export controls inherited
from the cold war period that now unfairly burden legitimate
commerce and unduly restrain growth and opportunities, as
recently stated by President Clinton before this body.
Incidentally, on this very day, Slovak representatives
are signing an association agreement between the Slovak
Republic and the European Community in Luxembourg.
The association agreement, which we consider the first step
in our efforts to gain full membership in the Community,
also reflects the general direction of our foreign policy. It
encourages further positive development in our country, and
we believe that it will help us resolve some of the
aforementioned economic problems.
The international community is daily confronted with
such tragedies as that in Bosnia and Herzegovina or
Tajikistan, with countries at the crossroads, such as Russia
today, but happily also with encouraging developments, such
as those in the Middle East and in South Africa.
It is only natural that the United Nations adapt itself to
the increased tasks in its mission as the guardian of
international peace and security. To manage the ever-
increasing load of responsibilities more effectively, it is
necessary to pay attention to early warning and preventive
action at an early stage. Equally demanding our attention
today is the phase of post-conflict peace-building and
restoration as a basis for preventing the renewal of conflicts.
Regarding the peace-keeping operations of the United
Nations, common experience urges us to require
improvements in their planning and execution. Every
operation should have clearly defined political objectives, an
unambiguous mandate, and an understanding of its possible
and feasible scope and duration and of available means and
support. When the Security Council sets up a new
operation, it should define and ensure security and safety
conditions and guarantees under which the operation is to be
deployed. We support the idea of a universally binding legal
instrument on the safety of peace-keeping operations
personnel. Troop-contributing countries should also have the
possibility, through some regular mechanism, of being
constantly informed and consulted prior to and during the
whole operation.
Another means of enhancing the effectiveness of
peace-keeping is increased cooperation between the United
Nations and regional arrangements, such as the Conference
on Security and Cooperation in Europe. In the Euro-Atlantic
area, we should also seek involvement in peace-keeping of
Forty-eighth session - 4 October l993 11
such organizations as the North Atlantic Treaty Organization
(NATO) or the Western European Union. All these
organizations should be mandated in every specific case by
the Security Council.
Slovakia is among the countries that have been most
severely afflicted by the sanctions against the Federal
Republic of Yugoslavia. We shall provide data on these
losses shortly. We believe that the effort to secure effective
economic assistance should not be limited to moral appeals
to States and institutions. The economic situation of the
countries depending on the Danube as their main waterway
has been ever more aggravated by arbitrary acts of blockade
and other violations of the respective United Nations
resolutions and international conventions. We are convinced
that such acts require a clear and resolute response.
The decision of the Geneva Conference on
Disarmament on a mandate for a comprehensive nuclear-test-
ban treaty is a major move in itself. It also sends a signal
to the whole non-proliferation regime. We support the
universal and indefinite extension of the non-proliferation
Treaty. We also hope that the question of the nuclear
arsenal of the former Soviet Union will be satisfactorily and
speedily resolved in the spirit of non-proliferation.
Slovakia welcomes the establishment of the United
Nations Register of Conventional Arms, which we consider
to be a first decisive step leading to increased global
transparency and constraints in conventional weapons. We
are ready to support moves towards enhanced transparency,
as well as more detailed information on military holdings
and procurement through national production, made under
the banner of the United Nations, the Conference on
Disarmament or the Conference on Security and Cooperation
in Europe.
Wishing to ensure full continuity with the activities of
Czechoslovakia - an original member of the Conference on
Disarmament - and enjoying the support of the Eastern
European regional group, the Slovak Republic applied for
membership in the Conference on Disarmament. A window
of opportunity for Slovakia to become a member was opened
by the proposal to gradually enlarge the membership of the
Conference. Those on the proposed list of 23 new members
should in our opinion be admitted as soon as possible.
The World Conference on Human Rights reaffirmed the
universality of and respect for human rights and the need for
their universal application. It also, appropriately, drew our
attention to the vital interdependency of human rights and
sustainable development, and their bearing on international
peace and stability. We are prepared to support steps
towards implementation of its recommendations. Slovakia
therefore encourages the establishment of a post of United
Nations high commissioner for human rights.
Recent developments in many areas of the world where
civilian populations are increasingly the targets in
predominantly non-international conflicts impel us to demand
that States and parties to conflicts strictly observe and
enforce the rules and principles of international humanitarian
law. We support efforts to bring those who are alleged to
have committed war crimes to justice, inter alia through the
establishment of an international criminal court.
International humanitarian agencies and organizations,
whose activities we highly esteem and support, can attest to
another deplorable feature of today’s world: the misuse and
even the rejection of humanitarian assistance for political
reasons. Those conducting humanitarian operations are
working under increasingly unsafe conditions. The
international community should demand respect for human
rights and humanitarian norms by the States and parties to
conflicts. Neither should we completely ignore the fact that
sanctions which are rightfully applied against those who
have breached international peace and security have a direct
bearing on the fate and even the lives of innocent civilians.
In a true humanitarian spirit, we should at least try to
address this aspect of sanctions as well.
Furthermore, questions related to large-scale migration,
refugees and displaced persons require our urgent attention.
The international community should set forth appropriate
rules and standards regulating large-scale population
movements and seeking solutions for their root causes and
consequences.
We also feel responsible for the most vulnerable
segments of the world population - the women, the children,
the disabled and the aged. We are ready to take part in the
international community’s efforts to seek means for
addressing their needs and concerns.
The Slovak Republic is greatly interested in reinforcing
the role of the United Nations and enhancing its
effectiveness and capacity for action. We wish to join the
ranks of those States that support the implementation of the
reform process of the United Nations in order to transform
it into a more effective and economical organization. Its
organizational structure should respond more adequately to
current global realities.
12 General Assembly - Forty-eighth session
Slovakia is prepared to deliberate on proposals made by
other members of the world community, including the
proposal to restructure the Security Council, which should
maintain its representativity and at the same time its
transparent character. We are of the opinion that countries
such as Germany and Japan should be invited to assume the
responsibilities of permanent members of the Security
Council. At the same time, the Slovak Republic observes
that the number of States able to contribute - owing to their
growing economic influence and role in world affairs - to
the objectives of the United Nations is increasing. Any
decision on the composition of the Security Council should
be the result of a democratic discussion. An expansion of
the Security Council must not jeopardize its effectiveness
and operational capability.
The General Assembly itself, in our opinion, should
also play a more important role within the United Nations
system. The reform of the Economic and Social Council
should continue, with a view to avoiding duplication between
the Council and General Assembly agendas. Cost reductions
can also be made in the activities of the United Nations
Secretariat. When this issue is considered, it should be
borne in mind that the Secretariat executes its tasks in
response to the requirements of the Member States.
The reform of the United Nations should be carried out
in the context of the financial situation of the Organization.
We consider the change in the financing principles
underlying the United Nations regular budget and the budget
of peace-keeping operations to be one of the most significant
aspects of this restructuring. The Member States should
meet their financial obligations to the United Nations fully
and in due time. We believe, however, that the rules for
determining the contributions of Member States to the
United Nations budget should be made more flexible in
order to accommodate changes in the economies of
individual Member States. The present economic reality,
rather than history, should become the main and decisive
criterion.
Let me conclude by wishing the General Assembly
every success in the demanding work that is ahead of it at
this session.
